DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments, Remarks
Applicant is thanked for their December 27, 2020 response to the July 26, 2020 Office Action.  
While Applicant’s remarks have been fully considered, they have not been found to be persuasive.
Regarding Applicant’s response to the Claim Rejection under 35 USC §112(b), Applicant remarked that the “system filters the supply air provided from the air handler unit through primary filter and a secondary filter before the supply air travels through the ductwork to the supply vents.”
Respectfully, a person having ordinary skill in the art would understand the limitation “a filter box is attached to a back side of a vent” to disclose that air would flow through the filter box and exit a vent, as a “vent” is a terminus. 
Furthermore, a person having ordinary skill in the art would understand that “a duct collar attached to a back side of a filter box” would be the portion of the system connected to a supply air duct.
Regarding Applicant’s response to the Claim Rejection under 35 USC §103, Applicant remarked that “it appears that the Office Action has mischaracterized the teachings of the Wilcox… Wilcox nor Duffy teach a duct collar attached to a back side of the filter box, the duct collar adapted to be mounted in fluid communication with the supply air filtered from the primary filter, the duct collar including a secondary filter enclosed in the duct collar for filtering air particles from the supply air received from the primary filter.”
Respectfully, Wilcox was relied upon to teach that it was known in the art to include a filter (70) in a duct collar (62/66) and a filter (15) in a filter box (2).

Respectfully, it appears that a response was not provided to two of the Drawing Objections in the July 26, 2020 Office Action: 
paragraph 4, a drawing objection was presented.  Claim 5 discloses “the vent is attached to a supply plenum”, and
paragraph 5, a drawing objection was presented.  Claim 6 discloses “the duct collar is attached to a supply duct channel”
For a first element to be attached to a second element they need to be bonded, joined or fastened onto1.  It is unclear how the vent is attached to a supply plenum (Claim 5).  The amended drawings indicate that the elements are fluidly connected, at best.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the vent is attached to a supply plenum” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the vent is attached to a supply plenum” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, the drawings disclose that the vent is attached to a supply air plenum (fig 1: (13), specification paragraph [0013])
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
 the “duct collar is attached to a supply duct channel” must be shown or the feature(s) canceled from the claim(s), 
the “supply air passage” 2(Claim 1) must be shown or the feature(s) canceled from the claim(s),
“the vent is attached to a supply plenum (Claim 5) must be shown or the feature(s) canceled from the claim(s), and
“the supply plenum is attached directly
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 6 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, insufficient antecedent basis has been provided for the term “the supply air passage”; and the drawings and specification indicate that “the filter box is adapted to be mounted in fluid communication with an air plenum”, not an air supply passage.  Understanding Applicant’s disclosure as a whole, and that 
an air plenum was amended into the drawings and specification (in support of Claim 5), but
a supply air passage was claimed, but not amended into the drawings and specification.
For purposes of examination, it has been understood that a “supply air passage” connects the “a supply air plenum” (13) to “the filter box” (12).
In re Claims 1 and 6, the limitation “distributing the filtered air to one or more supply vents” (Claim 6) is unclear, due to the antecedence of “a vent for receiving supply air” in Claim 1.  A “vent” is an aperture or opening occurring or made in something and serving as an outlet for air, liquids or other matter3; Claim 6 using the term “vent” according to a standard definition.
Claim 1 uses the term “vent” to mean an “inlet”, and
Claim 6 uses the term “vent” according to the standard definition (an outlet).
Nowhere in the disclosure is there an alternate definition provided for the vent (12) that is part of the dual stage air filter system (10).  Arguably, Applicant identifies vent (12) as “a vent” and the “one or more supply vents” (not shown in the figures) as supply vents, but this does not distinguish the “vent” from “the supply vents”.  “The vent 12 receives supply air from an air handler unit [0013]”, but the one or more supply vents also receive supply air from the air handler.
Since element (12) does not vent, element (12) has been understood to be a coupling portion; coupleable to an upstream a supply air passage. 

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 6  are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Worrilow (US 8,252,100)
Worrilow discloses a dual stage air filter system (figs 1 – 4: (2)) comprising: 
a vent (6) for receiving supply air from an air handler unit (col 3, lns 27 – 31),
“In an alternative embodiment (not shown), a booster fan may not be included, and adequate air flow rate may be provided and maintained by other means, e.g., a blower in an HVAC system or AHU into which the air purifier 2 is installed.”
a filter box (annotated, below) is attached to a back side (downstream of) of the vent, the filter box is adapted to be mounted in fluid communication with the supply air passage received from the air handler unit (col 3, lns 27 – 31), the filter box including a primary filter (12) enclosed in the filter box for filtering air particles from the supply air received from the air handler unit; and 

    PNG
    media_image1.png
    609
    777
    media_image1.png
    Greyscale

a duct collar (annotated above, proximal (8)) attached to a back side of the filter box, the duct collar adapted to be mounted in fluid communication (via (44)) with the supply air filtered from the primary filter (12), the duct collar including a secondary filter (52) enclosed in the duct collar for filtering air particles from the supply air received from the primary filter.  
Worrilow discloses wherein the vent (6) is attached to a supply plenum (an HVAC system or AHU).  
"In an alternative embodiment (not shown), a booster fan may not be included, and adequate air flow rate may be provided and maintained by other means, e.g., a blower in an HVAC system or AHU into which the air purifier 2 is installed”.
Worrilow discloses wherein the duct collar (8) is attached to a supply duct channel for distributing the filtered air to one or more supply vents.  
“Downstream from the final particulate filtration 52… preferably at the last point in ductwork before entry into a room served by the purified air." (col 6, lns 62 – 64; col 7, lns 7, 8)
“(The purifier) may be adapted for use in any substantially enclosed environment, including, but not limited to, homes, residential buildings, commercial buildings, hotels, cars, buses, trains, airplanes, cruise ships, educational facilities, offices, and government buildings.”( col 7, lns 13 – 21)
While the limitation “for distributing the filtered air to one or more supply vents” is a statement of intended use, it is apparent that ductwork into a room served by the purified air would be routed to one or more supply vents, as are used in homes, residential buildings, e.g.

Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lim et al (US 2005/0115213)
In re Claim 1, Lim et al discloses a dual stage air filter system (fig 10)4 comprising: 
a vent (152b/c) for receiving supply air from an air handler unit (“upstream air conditioner” [0066]) 
a filter box (152a) is attached to a back side (downstream) of the vent (152b/c), the filter box is adapted to be mounted in fluid communication with a [[the]] supply air passage (151) received from the air handler unit, the filter box including a primary filter (154) enclosed in the filter box for filtering air particles from the supply air received from the air handler unit; and 
a duct collar (162) attached to a back side (downstream) of the filter box, the duct collar adapted to be mounted in fluid communication (via (158)) with the supply air filtered from the primary filter (154), the duct collar including a secondary filter (164) enclosed in the duct collar for filtering air particles from the supply air received from the primary filter [0064].  
In re Claim 2
In re Claim 3, Lim et al discloses wherein the primary filter (154) is enclosed in a pull out filter unit [0054].  
“the filter 106 (154) is replaced by loosening the fastening member 104D (152d) thereby releasing the fixing frame 104C (152c) from the filter frame 104A (152a) as shown in FIG. 4B…The grill 104B (152b) is removed from the filter frame 104A (152a) and the filter 106 (154) is removed from the filter frame 104A (152a).  A replacement filter 106 (154) is mounted in the filter frame 104A (152a) and the grill 104B (152b) is replaced over the replacement filter 106 (154) and secured to the filter frame 104A (152a). [0054]
In re Claim 5, Lim et al discloses wherein the vent (152b/c) is attached to a supply plenum (101) (“according to fig 4A …provided by the air conditioner (300) from a first portion 101” [0046]).  
In re Claim 6, Lim et al discloses wherein the duct collar (162)) is attached to a supply duct channel (analog to supply duct channel fig 4A/B: (108)) for distributing the filtered air to one or more supply vents (fig 3).  
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Worrilow (US 8,252,100) in view of Stephens et al (US 6,419,720)
In re Claim 4
Please note that as Worrilow discloses that “The air purifier 2 is preferably adapted to be installed into an existing HVAC system” (col 2, 57), it has been understood that the components, including the filter box, are made of the same material.  
Stephens et al teaches a dual stage filtration system (fig 6: 14/22) wherein the cartridge filters are enclosed by suitable materials such as stainless steel, galvanized steel or other suitable metals (col 3, lns 34 – 44)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Worrilow, as taught by Stephens et al such that the filter box is a galvanized metal filter box, for the benefit of using a material that will be best suited for use in a ventilation airflow path.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular relevance is Arias (US D545955) who discloses a high flow filter box comprising a disposable filter.

    PNG
    media_image2.png
    321
    484
    media_image2.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/Frances F Hamilton/
Examiner, Art Unit 3762
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford English Dictionary, Oxford University Press; copyright © 2021
        2 The specification discloses that “the filter box adapted to be mounted in fluid communication with a supply air passage from the air handler unit” [0006], [0014], [0015].  
        
        3 Oxford English Dictionary, Oxford University Press; copyright © 2021
        4 “According to FIG 10 …substantially identical to the fresh air ducts illustrated in FIGS 4A and 4B” [0066];   some mapping has been done to figures 4A and 4B, when appropriate.